Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmie Echols appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action as barred by the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Echols v. Sheriff of Bertie Cnty., No. 2:14-ev-00033-FL, 2015 WL 5725513 (E.D.N.C. filed Sept. 30, 2015; entered Oct. 1, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.